Citation Nr: 0006139	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for bilateral arthritis of the 
knees has been received.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Rashid El Malik


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1968 
to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two May 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which denied the veteran's claims.  
The claims were previously remanded by the Board in a May 
1999 opinion to afford the veteran an opportunity for a 
Travel Board hearing.  A hearing was held in November 1999, 
during which the veteran withdrew the previously certified 
issue on appeal of service connection for peripheral 
neuropathy.  In addition, the veteran stated that he no 
longer wished to pursue service connection for hypertension 
on a direct basis, but rather limited his appeal solely to 
the issue of entitlement to service connection for 
hypertension secondary to PTSD.

During the hearing the veteran's representative indicated 
that there were additional issues of entitlement which the 
veteran wished to pursue, including the issue of an increased 
rating for PTSD.  The veteran's representative further 
submitted a written correspondence in July 1999 setting forth 
the veteran's claim for an increased rating for PTSD.  This 
matter is referred to the RO for appropriate action.  The 
veteran's representative indicated during the Travel Board 
hearing that there were other issues that the veteran wished 
to pursue, however he was informed that he needs to raise 
these at the RO level as they have not yet been adjudicated.

Finally, at the hearing the veteran's representative stated 
that the veteran would submit additional medical evidence.  
The record remained open for the receipt of such evidence for 
30 days, however no such evidence has been received.


FINDINGS OF FACT

1.  By an unappealed decision dated in July 1994, the RO 
denied the veteran's claim for service connection for 
bilateral arthritis of the knees.

2.  Subsequent to the RO's July 1994 decision, the veteran 
submitted evidence which bears directly but not substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, but is not so significant that it 
must be considered to decide fairly the merits of the claim 
for service connection for bilateral arthritis of the knees.

3.  There is competent medical evidence that the veteran's 
hypertension is secondary to his PTSD.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1994 denying service connection 
for bilateral arthritis of the knees is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991) and §§ 7103, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received since the July 1994 RO decision is 
new but not material; thus, the requirements to reopen the 
claim of entitlement to service connection for bilateral 
arthritis of the knees have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for hypertension 
secondary to service-connected PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral arthritis of the knees

The veteran's original claim for service connection for 
arthritis of the knees was denied in July 1994.  He filed a 
notice of disagreement (NOD), however he failed to file a 
substantive appeal within 60 days of the issuance of the RO's 
statement of the case, or within one year from the date of 
mailing of the RO's rating decision.

The law provides that a NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
determination in order to initiate an appeal of the 
determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991); 
38 C.F.R. § 20.302(a).  After the timely filing of a NOD, the 
RO must issue a statement of the case to the veteran setting 
forth the issues on appeal and all pertinent evidence and 
laws.  38 U.S.C.A. § 7105(d)(1).  Thereafter, the veteran has 
60 days or until the expiration of the one-year period from 
the date of mailing of the RO's determination to file a 
formal appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).  If the veteran fails to file a formal appeal 
within the requisite time period, the Board has no 
jurisdiction over the appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.  As the veteran in this case did not file 
a substantive appeal within 60 days of the issuance of the 
statement of the case or within the one-year period after 
issuance of the RO's July 1994 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1999), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

At the time of the RO's July 1994 decision, the evidence of 
record consisted of service medical records; private 
treatment records of Dr. Robinson; and VA Medical Center 
(VAMC) treatment records.  Service medical records do not 
contain any record of complaints or treatment for knee 
problems.  At the veteran's separation examination in June 
1970, his lower extremities were noted to be normal.  None of 
the VAMC or private treatment records in the claims file at 
the time of the July 1994 decision pertained to the veteran's 
knees.

Subsequent to the veteran's July 1994 decision the following 
pertinent evidence has been associated with the claims file:  
VAMC treatment records dated from October 1992 to August 
1997; August 1996 statement of Dr. Warren Yu; June 1997 
statement of Dr. Bruce E. Fishman; and November 1999 Travel 
Board hearing transcript.

Cumulatively, the clinical treatment records show that the 
veteran has been diagnosed with osteoarthritis of both knees.  
The August 1996 statement of Dr. Yu, an orthopedics physician 
at the VAMC states that the veteran is under his care for 
bilateral osteoarthritis of the knees and is treated 
conservatively, but will likely require eventual joint 
arthroplasty in the future.  The June 1997 statement of Dr. 
Fishman, a private physician, states that the veteran will 
eventually require total knee replacement surgery 
bilaterally.  It further states that by history, the etiology 
of the veteran's severe osteoarthritis appears to be a 
combination of trauma sustained in the military and long 
standing civilian industrial/vocational work requirements.

The veteran testified that during basic training he injured 
his knees but did not go on sick call because it was 
discouraged by the drill instructors and because he did not 
want to be thought of as a sissy.  Activities such as 
crawling during training and in Vietnam caused pain to his 
knees.  He stated that he was first told in about 1973 that 
he had arthritis in the knees, but he did not recall the 
doctor's name.

In order to be new and material, the evidence submitted must 
bear on the issue of whether there is a nexus between the 
veteran's current arthritis of the knees and his period of 
active service.  The new evidence includes the veteran's 
testimony that his knee condition begain in service and his 
explanation as to why he did not seek treatment at that time.  
However, the veteran, as a layperson, is not competent to 
testify as to the etiology of his medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

The new evidence shows a diagnosis of osteoarthritis in the 
1990's.  It also includes the statement of Dr. Fishman to the 
effect that based on the history, presumably provided by the 
veteran, the etiology of the veteran's arthritis appears to 
be a combination of activities in the military and post-
service vocational activities.  This statement is not 
sufficient to well ground the veteran's claim and therefore 
does not constitute new and material evidence.  Because this 
evidence consists of an opinion that rests exclusively on the 
self-reported history from the veteran, it does not 
constitute competent medical evidence of a nexus.  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  Dr. Fishman has no personal 
knowledge of the activities undergone by the veteran in 
service and his statement is mere speculation that the 
veteran's osteoarthritis is likely to have been caused by in-
service and post-service employment activities, as related by 
the veteran.  Because it is merely speculative, Dr. Fishman's 
statement does not bear substantially on the question of 
whether there is a nexus between the veteran's arthritis of 
the knees and service, and does not constitute new and 
material evidence.

Hypertension

The veteran contends that his hypertension stems from his 
service-connected PTSD.  Service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  A claim for secondary service 
connection, like all claims, must be well grounded.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).

The claims file contains three medical opinions that bear on 
this issue.  The September 1996 opinion of Dr. Leonard 
Kleinman, a VA physician, states that serious consideration 
should be given to the possibility that the veteran's 
hypertension is service-connection and possibly related to 
his PTSD.  The May 1997 opinion of Dr. Ali Aziz, a VA 
psychiatrist, essentially concurs with the opinion of Dr. 
Kleinman.  Finally, the private medical opinion of Dr. 
Alfonzo Stakley, dated in June 1997, states that when the 
veteran becomes agitated his blood pressure rises and that 
the bad experiences the veteran had in service continue to be 
a mental torment.  The opinion concludes that it is with 
medical certainty that the veteran's hypertension is in part 
directly related to his military experiences and should be 
considered as service-related.

The RO considered these opinions, but rejected the notion 
that the veteran's hypertension arose from his PTSD.  The RO 
cited an opinion of Dr. P. Steele to the effect that there is 
no medical literature establishing a relationship between 
stress and the subsequent onset of hypertension.  However, 
this opinion is not of record, and it does not appear to 
apply in particular to the veteran's case.

The Board concludes that the opinions of Drs. Kleinman, Aziz 
and Stakley are sufficient to well ground the claim for 
service connection for hypertension secondary to PTSD.  
However, the Board further finds that additional information, 
as discussed in the remand portion of this opinion below, is 
necessary to determine whether the veteran is entitled to 
service connection.


ORDER

Service connection for bilateral arthritis of the knees is 
denied.

The claim for service connection for hypertension secondary 
to PTSD is well grounded.


REMAND

As discussed above, there are three medical opinions of 
record indicating a possible linkage between the veteran's 
hypertension and his service-connected PTSD.  The Board has 
also noted that the claims file is missing the opinion of Dr. 
Steele relied upon in the RO's May 1997 rating decision in 
which hypertension secondary to PTSD was denied.  In light of 
the foregoing, this claim is remanded for the following 
further development:

1.  The RO should obtain a copy of the 
opinion of P. Steele, M.D., M.P.H., 
Acting Director Medical Service, VHA 
Cardiovascular Disease Service, dated 
August 14, 1995, and should associate the 
same with the claims file.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination with a cardiovascular 
specialist.  Prior to the examination, 
the examiner should review the claims 
file, including those documents 
pertaining to the veteran's service-
connected PTSD.  The examiner should 
conduct a thorough cardiovascular 
examination, including all necessary 
tests and studies.  Thereafter, the 
examiner should submit his/her findings 
in a typewritten report.  The examiner is 
asked to respond to the following:  Is it 
as least as likely as not that the 
veteran's hypertension is proximately due 
(in whole or part) to his service-
connected PTSD.  In replying to this 
question, the examiner is asked to set 
forth the medical bases for his/her 
conclusion.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim for hypertension 
secondary to PTSD.  If the decision 
remains adverse, both the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an appropriate period 
of time in which to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



